DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 08/30/2022.
The application has been amended as follows: 

Please Replace Claim 1 with – 1. (Currently Amended) An audio signal reproducing device for outputting an output signal data string in accordance with an input signal data string, comprising:
	a neural network circuit including:
		an input layer including a plurality of input units,
		an intermediate layer, and
		an output layer including a plurality of output units;
	an input section that executes simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in the input signal data string generated through sampling based on an audio signal string into each of the plurality of input units on a one-to-one basis, wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; and
	an output section that outputs, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result, as the output audio signal, at each of the unit time intervals, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals, wherein:
	the plurality of input units of the input layer and the plurality of output units of the output layer are both N in number, N being an integer equal to or greater than two,
	the input section includes a first shift register circuit for holding N pieces of unit data as an input unit data string,
	the first shift register circuit fetches M pieces of unit data from the input signal data string into the input unit data string at each of the unit time intervals, M being an integer that is equal to or greater than one and less than N, shifts the input unit data string by an amount equivalent to M pieces of unit data at each of the unit time intervals, and executes simultaneous inputting of N pieces of unit data in the input unit data string into N input units at each of the unit time intervals, the N input units being the plurality of input units,
	the output section includes:
a second shift register circuit for holding N pieces of unit data as an output unit data string,
a multiplier circuit that multiplies respective pieces of data output from N output units by coefficients, the N output units being the plurality of output units, and
an adder circuit that adds a result of multiplication from the multiplier circuit and the output unit data string held in the second shift register circuit together and updates N pieces of unit data in the second shift register circuit with a result of the addition, and
the second shift register circuit outputs M pieces of unit data from the output unit data string at each of the unit time intervals, shifts the output unit data string by an amount equivalent to M pieces of unit data at each of the unit time intervals, and holds the result of the addition as the output unit data string, the result of the addition being acquired by sending N pieces of unit data in the output unit data string to the adder circuit at each of the unit time intervals, and
the audio signal reproducing device is configured to reconstruct, in the output signal data string, a high-frequency component and a minute-amplitude component that have been lost from the audio signal strings of the input signal by the sampling, based on the output unit data string output from the second shift register circuit.

Please Replace Claim 4 with – 4. (Currently Amended) The audio signal reproducing device according to claim 1, further comprising a controller that executes control to cause the neural network circuit to execute learning, wherein:
	the controller includes a third shift register circuit capable of holding N pieces of unit data as a teacher unit data string, and
	the controller executes control to cause the neural network circuit to execute learning by
		executing control to cause the third shift register circuit to: 
fetch, into the teacher unit data string at each of the unit time intervals, M pieces of unit data from a teacher signal data string, wherein the teacher signal data string is obtained by sampling at a first sampling frequency and quantizing with a first quantization bit number, based on an audio signal string for learning, 
shift the teacher unit data string by an amount equivalent to M pieces of unit data at each of the unit time intervals, and 
feed N pieces of unit data in the teacher unit data string to the N output units at each of the unit time intervals, and
		executing control to cause the first shift register circuit to use, as the input signal data string, a learning signal data string acquired through sampling at a second sampling frequency lower than the first sampling frequency, [[and]] quantizing with a second quantization bit number less than the first quantization bit number based on the audio signal string for learning, and converting the input signal to be identical in sampling frequency and quantization bit number to the teacher signal data string.

Please Replace Claim 7 with – 7. (Currently Amended) An audio reproducing method executed by an audio reproducing device for outputting an output signal data string in accordance with an input signal data string generated through sampling based on an audio signal string by using a neural network circuit that includes an input layer including a plurality of input units, an intermediate layer, and an output layer including a plurality of output units, the audio signal processing method comprising:
	executing simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in the input signal data string into each of the plurality of input units on a one-to-one basis,
	wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; 
	outputting, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals as an element of the output signal data string, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals; and
causing the neural network circuit to execute learning:
executing simultaneous feed of, at each of the unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in a teacher signal data string resulting from sampling, at a first sampling frequency, and quantizing, with a first quantization bit number, based on an audio signal string for learning, to each of the plurality of output units on a one-to-one basis, wherein one of the pieces of unit data fed to one of the plurality of output units at one of the unit time intervals is fed to another of the plurality of output units at another of the unit time intervals in the simultaneous feed at each of the unit time intervals; and
executing simultaneous inputting of, at each of the unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in a learning signal data string acquired through sampling at a second sampling frequency lower than the first sampling frequency and quantizing with a second quantization bit number less than the first quantization bit number based on the audio signal string for learning, and conversion to be identical in sampling frequency and quantization bit number to the teacher signal data string into each of the plurality of input units on a one-to-one basis, wherein:
one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals, and
in the output signal data string, a high-frequency component and a minute-amplitude component that have been lost from the audio signal strings by the sampling are reconstructed by the audio reproducing device based on an output from the neural network circuit.

Please Replace Claim 10 with – 10. (Currently Amended) A non-transitory computer-readable recording medium storing a control program to be executed by an audio reproducing device for performing audio signal reproducing for outputting an output signal data string in accordance with an input signal data string generated through sampling based on an audio signal string by using a neural network circuit that includes an input layer including a plurality of input units, an intermediate layer, and an output layer including a plurality of output units,
the audio signal processing including:
executing simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in the input signal data string into each of the plurality of input units on a one-to-one basis, wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; 
outputting, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals as an element of the output signal data string, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals; and
causing the neural network circuit to execute learning:
executing simultaneous feed of, at each of the unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in a teacher signal data string resulting from sampling, at a first sampling frequency, and quantizing, with a first quantization bit number, based on an audio signal string for learning, to each of the plurality of output units on a one-to-one basis, wherein one of the pieces of unit data fed to one of the plurality of output units at one of the unit time intervals is fed to another of the plurality of output units at another of the unit time intervals in the simultaneous feed at each of the unit time intervals; and
executing simultaneous inputting of, at each of the unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in a learning signal data string acquired through sampling at a second sampling frequency lower than the first sampling frequency and quantizing with a second quantization bit number less than the first quantization bit number based on the audio signal string for learning, and conversion to be identical in sampling frequency and quantization bit number to the teacher signal data string into each of the plurality of input units on a one-to-one basis, wherein:
	one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals, and
in the output signal data string, a high-frequency component and a minute-amplitude component that have been lost from the audio signal strings by the sampling are reconstructed by the audio reproducing device based on an output from the neural network circuit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input section” and “an output section” in claim 1 and “a controller” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Allowable Subject Matter
Claims 1, 3-7, and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kimoto and Wallentin teach an input shift register, the neural network having the same number of input and output layers, and weights being multiplied by the output neurons. However, neither Kimoto nor Wallentin teach a second shift register for holding the output data, nor the adding the results of the multiplication with the information already in the shift register, when taken in combination with the other limitations of the claims. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,040,215 A col. 9 line 58 – col. 10 line 16 teaches shift registers connected to layers of a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658